Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
             Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 1 of 31




        BRIEFING ROOM




         Press Briefing by Press Secretary Jen Psaki, July 16, 2021
        JULY 16, 2021

         •

        PRESS BRIEFINGS




                                                           James S. Brady Press Briefing Room


      1:20 P.M. EDT


      MS. PSAKI: Hi, everyone.


      Q    Hello.


      MS. PSAKI: Happy Friday.


      Q    Happy Friday.


      MS. PSAKI: Brian Karem has got some sunglasses on. Everybody is ready for the weekend.


      Okay, I have a couple of items for all of you at the top.


      Last week, we launched the Supply Chain Disruption Task Force to monitor, engage, and act on current and emerging
      supply chain disruptions and bottlenecks.


      This afternoon, the White House is hosting a convening of the Supply Chain Disruptions Task Force with Secretary of
      Commerce Gina Raimondo, Secretary of Housing and Urban Development Marcia Fudge, Director of the National
      Economic Council Brian Deese, Domestic Policy Advisor Susan Rice, Council of Economic Advisers Chair Cecilia



                                                                                                         EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 2 of 31
      Rouse, and groups representing the full range of the homebuilding supply chain, from loggers and log- — and lumber
      contractors, labor leaders, realtors, and affordable housing advocates.


      At this convening, these administration officials and key stakeholders will discuss strategies to address short-term supply
      chain disruptions in the homebuilding sector and how they can work together to address them.


      I also wanted to note that yesterday, senior White House officials, led by Susan Rice and Julie Rodriguez, launched the
      Community Violence Intervention Collaborative announced by the President on June 23rd as part of his comprehensive
      plan to reduce gun crime.


      The Community Violence Intervention is an evidence-based approach that’s been shown to reduce violence by as much as
      60 percent. CVI prevents gun violence and crime in communities around the country before it happens by intervening in
      disputes early, and connecting potential perpetrators and victims with services and support to divert them — to divert them
      away from crime. It’s an approach that’s been embraced by an increasing number of law enforcement leaders nationally,
      as well as by mayors of both parties in cities around America. So this will be an ongoing initiative.


      Also want to give you an update: I noted earlier this week that there have been 2 million people who now have access to
      affordable healthcare, thanks to the reopening of the — of the enrollment — special enrollment period.


      Yesterday, we launched a “Summer Sprint to Coverage” campaign, leveraging robust paid media, increased community
      outreach, and more to get Americans signed up. This President Biden is urging Americans who need health insurance to
      visit HealthCare.gov or to call 1-800-318-2596, if they would prefer, to enroll today. We’ll keep talking about this quite a
      bit until August 15th, which is the end of the timeline.


      I also have promised you that I would give you updates on interesting initiatives we’re taking to reach people, meet people
      where they are, as it relates to getting vaccinated. So, on Saturday, NASCAR will host the Get Vaccinated 200. They’ll
      have vaccines on site and will be encouraging vaccinations. This is the type of whole-of-country approach that is reaching
      people in convenient locations with messengers they trust.


      Finally, a quick week ahead:


      On Monday, the President and the First Lady will welcome Their Majesties King Abdullah II and Queen Rania of Jordan,
      and His Royal Highness Crown Prince Hussein, to the White House. Their Majesties’ visit will highlight the enduring and
      strategic partnership between the United States and Jordan, a key security partner and ally of the United States. It will be
      an opportunity to discuss the many challenges facing the Middle East and showcase Jordan’s leadership role in promoting



                                                                                                              EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 3 of 31
      peace and stability in the region.


      On Monday, the President will also deliver remarks on the economic recovery and the progress made under his
      administration — taking the country from 60,000 new jobs per month to 600,000 new jobs per month, and from 1 percent
      of Americans vaccinated to more than two thirds of adults with at least one shot.


      He’ll explain why his Rescue Plan has helped us get here and will continue supporting Americans throughout the year, and
      why we need the infrastructure agreement and his Build Back Better plan to sustain that growth in the years to come while
      keeping inflation in check for the long term.


      On Tuesday, the President will hold his second Cabinet meeting of his administration — his first in the Cabinet Room —
      get excited, everyone — and he looks forward to that.


      And on Wednesday, the President will travel to Cincinnati, Ohio, to participate in a CNN townhall.


      With that, Alex, why don’t you kick us off?


      Q    Thanks. I have a few questions on China and then one on the BIF. Can you talk —


      MS. PSAKI: I love that “BIF” is happening, just to note that.


      Q    Yeah, you made it happen. Can you talk a little bit more about the Hong Kong business advisory, and the latest
      sanctions and what triggered those?


      And also, there have been reports that Wendy Sherman may tack a China visit onto the end of her Asia visit. Can you talk
      about what her goal might be with something like that?


      And does this mean that we’re moving closer to — I know last month there was talk of a potential Biden/President Xi
      summit. Are we moving closer to that?


      MS. PSAKI: Sure, well, first, as the President said yesterday, the situation in Hong Kong is continuing to deteriorate, and
      we continue to see Beijing assault Hong Kong’s autonomy and democratic institutions. We’ve seen authorities use the
      National Security Law to make politically motivated arrests. And we’ve seen a general deterioration of fundamental
      freedoms, which were guaranteed by an international agreement.


      So that’s why the United States — we announced steps we’re taking today to promote accountability and transparency.


                                                                                                            EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 4 of 31
      On the accountability front, the State Department announced earlier today seven officials who were sanctioned for their
      actions — threatening the peace, stability, security, and autonomy of Hong Kong.


      On the transparency front, today, the U.S. government issued a business advisory — as you noted, Alex, I just wanted to
      give the full context — for Hong Kong, which is intended to inform businesses and highlight the growing risk for those
      operating in Hong Kong.


      The bottom line is that businesses should be aware that the risks faced in mainland China are now increasingly present in
      Hong Kong. And as the President said last month, of course, we will not waver in our support for Hong Kong and all
      those who stand up for the basic freedoms.


      But as businesses are making decisions — and obviously they’re making decisions themselves — we want them to be
      aware of the use of data — accessing of data inappropriately, of the restriction of information. And they should be aware
      of that happening on — in Hong Kong, as well as in mainland China.


      Q    And then Wendy Sherman and President Xi?


      MS. PSAKI: Got it. In terms of Wendy Sherman’s trip, we — I don’t have an update on travel. We, of course, have been
      and continue to explore opportunities to engage with PRC officials. We’ve been clear we will engage in conversations at
      the appropriate level when there’s an opportunity for them to be substantive and, hopefully, consequential.


      So I don’t have an update on intended travel. Obviously, they are quite adept over there at the State Department of adding
      things as needed.


      And as it relates to plans for the President: As we’ve said, he will look for opportunities to engage with President Xi going
      forward. He — we don’t have any particular plans at this moment, so no decisions have been made. But we’ll continue to
      evaluate what’s appropriate and what would be constructive in the relationship moving forward.


      Q    And then, just on the BIF, there are reports that it could be financed in part by tariffs on carbon-heavy imports, which
      could end up rising — hiking prices on goods for American families. Is the White House open to that? Or would that be a
      concern similar to the gas tax increase?


      MS. PSAKI: There are ongoing discussions about the final components, of course, as we look to — and I know you are
      all eager to see bill language and legislative language and, of course, having discussions about the payfors are part of that.


      The President’s bottom lines have not changed about the fact that that any payfors cannot raise taxes on individuals


                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 5 of 31
      making less than $400,000 a year, and anything that would impact that would not be something he would support.


      Go ahead.


      Q    Follow-up on — I can’t believe we’re calling it the “BIF” —


      MS. PSAKI: (Laughs.)


      Q    You note that —


      MS. PSAKI: Those of us old enough think of “Back to the Future”; those who were younger — I don’t know what they
      think of. But —


      Q    I’m in the “Back to the Future” category. Given the fact that discussions are ongoing, if the discussions are still
      ongoing come Wednesday, does the President believe that the Senate should vote to take the procedural vote to move
      forward if there’s no bill text or a deal in hand?


      MS. PSAKI: Well, I think, one, Leader Schumer, of course, will be running point and leading the effort to determine and
      making the determination about the timeline, the process, and the sequencing of votes in the Senate. And we certainly
      work closely with him, and — but we certainly trust his — his path that he is mapping out for the legislative process.


      We have several days, I would note, before Monday for more information to become available. We’ll see what is known.


      I will note that the President is quite familiar with the rollercoaster and ups and downs of legislating, having spent 36 years
      there and even having had some successes over the last few months in working with legislators. He — we had a
      productive meeting — members of our team had a constructive, productive meeting yesterday. And I’d also note that
      there are a number of Republicans and Democrats who feel the same in terms of the path forward.


      Senator Portman said, “We’re going to get it done, and we’ll end up with a good package.” Senator Cassidy said he did
      not feel squeezed by the timing. Senator Romney affirmed there were going — things were going in a good direction.


      We certainly understand the ups and downs — no one better than the President. That’s the period of time we’re in at this
      point.


      Q    And just — you went through kind of the topline details of this yesterday, but can you elaborate a little bit on the
      Facebook —


                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 6 of 31

      MS. PSAKI: Sure.


      Q    — the administration to Facebook flagging of disinformation. And there’s also some reporting that we’ve had that
      Facebook maybe hasn’t been as proactive as the White House would like it to be in response to some of the flagging. So,
      the process of how the flagging works, and then whether Facebook has been amenable to those requests.


      MS. PSAKI: Sure. Well, I would say first, it shouldn’t come as any surprise that we’re in regular touch with social media
      platforms — just like we’re in regular touch with all of you and your media outlets — about areas where we have concern,
      information that might be useful, information that may or may not be interesting to your viewers.


      You all make decisions, just like the social media platforms make decisions, even though they’re a private-sector company
      and different, but just as an example.


      So we are ma- — regularly making sure social media platforms are aware of the latest narratives dangerous to public
      health that we and many other Americans seeing — are seeing across all of social and traditional media. And we work to
      engage with them to better understand the enforcement of social media platform policies.


      So let me give you an example, just to illustrate it a little bit. The false narrative that remains active out there about
      COVID-19 vaccines causing infertility — something we’ve seen out there, flowing on the internet quite a bit, in other
      places as well — which has been disproven time and time again. This is troubling, but a persistent narrative that we and
      many have seen, and we want to know that the social media platforms are taking steps to address it. That is inaccurate,
      false information.


      If you are a parent, you would look at that information and then that would naturally raise concerns, but it’s inaccurate.
      And that is an example of the kind of information that we are flagging or raising.


      Q    And then has Facebook been as proactive as the White House would like in terms of its response to those flags?


      MS. PSAKI: Well, I think, as I noted yesterday, Phil, there is more — there are more steps that everyone can take. And I
      would just note, again, this is a responsibility of officials speaking, of course, on behalf of the government; it’s the
      responsibility of members of the media; it’s the responsibility of citizens and civic leaders and people who are trusted
      voices in communities around the country. That has a broad definition. Social media platforms is one of them.


      And as we know, it is also — there are also areas where a lot of people get news and information. Sometimes those are
      accurate news items reported by some of your outlets or accurate information shared by a neighbor.


                                                                                                                 EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 7 of 31


      Sometimes there is information that is not. It is hard to discriminate, as we know. This is not a new issue, but it is an
      issue that is impacting people’s lives.


      So a couple of the steps that we have — you know, that could be constructive for the public health of the country are
      providing for — for Facebook or other platforms to measure and publicly share the impact of misinformation on their
      platform and the audience it’s reaching, also with the public, with all of you to create robust enforcement strategies that
      bridge their properties and provide transparency about rules.


      You shouldn’t be banned from one platform and not others if you — for providing misinformation out there.


      Taking faster action against harmful posts. As you all know, information travels quite quickly. If it’s up there for days
      and days and days when people see it, you know, there’s — it’s hard to put that back in a box.


      And, of course, promoting quality information algorithms. I don’t know how they work, but they all do know how they
      work.


      So those are some of the steps that we think could be constructive for public health, for public information, for public —
      and, you know, the right of the public to know.


      Go ahead.


      Q    Just to quickly follow up on the Facebook aspect of this: You said yesterday that 12 people were producing 65 percent
      of the misinformation on vaccines on social media platforms. Do you have a sense of who those people are? Are they bad
      actors like Russia?


      And Facebook responded yesterday after the press briefing. They say that they removed 18 million pieces of COVID
      misinformation; they’ve connected more than 2 billion people to reliable information. So does the White House find that
      sufficient?


      MS. PSAKI: Clearly not, because we’re talking about additional steps that should be taken. And frankly, information that
      media organizations could detr- — could decide whether you’re going to report on or not. I’m not talking just about the
      misinformation storyline; I’m talking about these individuals. I’m talking about, you know, how prevalent the spreading
      of this information is.


      The public has a right to know. That’s the point that we’re making. And we’re dealing with a life-or-death issue here, and


                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 8 of 31
      so everybody has a role to play in making sure there’s accurate information.


      Obviously, those are steps they have taken. They’re a private-sector company. They’re going to make decisions about
      additional steps they can take. It’s clear there are more that can be taken.


      And I’ll actually on — can I just — on the foreign government piece, because I think that’s an important point, or an
      important, interesting question. The State Department’s Global Engagement Center has found that Russia and China have
      promoted their own vaccines through messaging that undermines Western origin vaccine development programs.


      So, you know, that is more than just competition about vaccines. The risk and impact there is that this type of information
      magnifies, you know, the risk of potential side effects associated with Western vaccines. This is what they’re — what the
      information — some of this misinformation is doing — and misleads the public by falsely alleging that mRNA vaccines
      are untested and, thus, risky, even though many of them are approved and have gone through the gold standard of the FDA
      approval process.


      So, the PRC, for example, has also suggested that the United States hoards COVID-19 treatments and prevents other
      countries from acquiring vaccines, despite evidence to the contrary.


      But, certainly, pushing information out there that these tested, approved vaccines are ineffective and unhelpful — a lot of
      people on these platforms, they’re not discriminating, as you all know, between the source of the information. And that is
      damaging as well. So we’ve seen that trend.


      Q    And one more, if I could, just on Afghanistan. Thank you, Jen.


      As we look at the withdrawal in Afghanistan, what is your assessment of the Taliban’s advancements? We heard from the
      President; he said the likelihood that there was going to be the Taliban overrunning everything and owning the whole
      country is “highly unlikely.” Does the administration still believe that the Afghan government can maintain control of the
      region?


      MS. PSAKI: I think that what the President was conveying is that it is not inevitable. And we have provided a range of
      — a great deal of support, supplies, training. We’re continuing to do that. We will continue to provide security assistance
      in the coming months to the Afghan National Forces. But it is up to them to determine: Are they going to unite as a
      country? Are they going to stand up and fight against the Taliban?


      And that is — it’s really in their hands at this — it will be in their hands, moving forward.



                                                                                                             EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 9 of 31

      So his point is that it is not inevitable. There has been no intelligence assessment that has said it is inevitable, even as they
      — we are assessing what the consequences could be.


      Go ahead.


      Q    Thanks, Jen. When you talk about misinformation, it seems like one of the best ways to counteract some of the
      vaccine misinformation that’s out there would be for the FDA to fully authorize these vaccines with the full weight of
      government approval behind the vaccines. But now we’re hearing that may not happen until January 2022 or even later.
      Is the President comfortable with that timeline?


      MS. PSAKI: The President is comfortable with scientists and data experts moving on the timeline that that — they see is
      appropriate. And I don’t know that we know that to be factually true, to that — that to be the main driver. I haven’t seen
      data to suggest that, that the main driver of it is if it’s formally approved or not.


      A lot of the misinformation that is traveling out there is about the consequences and the impact of the vaccine. It’s not
      always tied to or necessarily tied to whether it’s been formally approved or not.


      Obviously, that may give medical experts or others some greater level of confidence. We will see. But the President is
      going to leave it to the FDA to determine the timeline.


      Q    So the President doesn’t have any concerns about the length of time that the approval process takes currently at the
      FDA?


      MS. PSAKI: He’s going to allow them to move at the pace of science.


      Q    Okay. And then I want to ask you about the new reporting about Joint Chiefs Chairman General Milley, who had,
      apparently, some very serious national security concerns just before President Biden took office. Did he brief then
      President-elect Biden about his fears about a strike on Iran or about the possibility of an attempted coup?


      MS. PSAKI: I’m not going to speak to private national security consequ- — or conversations, I should say. Obviously,
      the President had many conversations with General Milley — Miller during his time in his role, and most of those — or
      none of those — do we read out.


      I will say that he strongly respects General Miller. As you know, he had the opportunity to sit down with him on
      Wednesday, thank him for his outstanding leadership of the Resolute Support Mission, including overseeing the vast



                                                                                                                 EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 10 of 31
      majority of our drawdown from Afghanistan, which is a particular vulnerable period — during a particularly vulnerable
      period for our troops.


      Q    How close does the President think we came to a possible war with Iran or an attempted coup here at home?


      MS. PSAKI: I’m just not going to speak to intelligence matters from here.


      Go ahead.


      Q    Thanks, Jen. First on COVID origins: Is the White House worried that China continues stonewalling the World
      Health Organization investigators and now is saying things like they think maybe COVID-19 got into China through
      frozen food?


      MS. PSAKI: We are certainly remain- — continue to be concerned, Peter, about misinformation coming from voices in
      China about, certainly, the origins, their lack of participation in the process, their lack of willingness to provide data and
      information to the World Health Organization.


      As you know, we’re — are undergoing our own process here, our 90-day review here. But certainly, the Chinese
      providing information, being in — a participant in the process, would aid — aid the effort.


      Q    And then speaking of misinformation and the announcement from yesterday: For how long has the administration
      been spying on people’s Facebook profiles looking for vaccine misinformation?


      MS. PSAKI: Well, that was quite a loaded and inaccurate question, which I would refute.


      Q    Inaccurate how?


      MS. PSAKI: Well, Peter, first of all, as you know, we’re in — we’re in a regular touch with — with a range of media
      outlets —


      Q    And we expect that the White House —


      MS. PSAKI: — as —


      Q    — is watching Fox —




                                                                                                                 EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 11 of 31
      MS. PSAKI: Let me finish —


      Q    — but I don’t think —


      MS. PSAKI: — as we are —


      Q    — people posting on Facebook expect that —


      MS. PSAKI: — as we are in regular touch with social media platforms. This is publicly open information — people
      sharing information online — just as you are all reporting information on your news stations.


      Q    But — okay, so these 12 people who you have on a list — 12 individuals — do they know that somebody at the
      Surgeon General’s office is going through their profile?


      MS. PSAKI: I’m happy to get you the citation of where that comes from. There’s no secret list. I will tell you that these
      are people who are sharing information on public platforms — on Facebook — information that is traveling, is inaccurate.


      Our biggest concern here — and I, frankly, think it should be your biggest concern — is the number of people who are
      dying around the country because they’re getting misinformation that is leading them to not take a vaccine —


      Q    But —


      MS. PSAKI: Young people, old people, kids, children — this is all being — a lot of them are being impacted by
      misinformation.


      Q    The big concern though, I think, for a lot of people on Facebook is that now this is Big Brother watching you.


      MS. PSAKI: They’re more concerned about that than people dying across the country because of a pandemic where
      misinformation is traveling on social media platforms? That feels unlikely to me. If you have the data to back that up, I’m
      happy to discuss it.


      Q    Okay, and just about things that are on Facebook: I looked this morning, there are videos of Dr. Fauci from 2020,
      before anybody had a vaccine, and he’s out there saying there’s no reason to be walking around with a mask. So, is the
      administration going to contact Facebook and ask them to take that down?


      MS. PSAKI: Well, first, I think what Dr. Fauci has said himself — who’s been quite public out there — is that science



                                                                                                             EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 12 of 31
      evolves, information evolves, and we make that available in a public way to the American people.


      Q    Exactly —


      MS. PSAKI: I have never seen any data to suggest that — that the vaccines cause infertility. That is information that is
      irresponsibly traveling. Okay.


      Q    But — I just —


      Q    (Cross-talk.)


      Q    — just one more — sorry —


      Q    (Cross-talk.)


      Q    — excuse me, just one more — okay, about —


      Q    (Cross-talk.)


      Q    About the science — about the science evolving: Facebook used to post — used to block people from posting that
      COVID may have originated for a lab. That is something this President now admits is a possibility. So is there any
      concern that the things you’re trying to block or have taken down might someday turn out to be —


      MS. PSAKI: We don’t take anything down. We don’t block anything. Facebook and any private-sector company makes
      decisions about what information should be on their platform. Our point is that there is information that is leading to
      people not taking the vaccine, and people are dying as a result. And we have a responsibility, as a public health matter, to
      raise that issue. The responsibility we all have — the government, media platforms, public messengers — to give accurate
      information.


      Go ahead.


      Q    About the 12 individuals that are on that separate site — it’s not from the White House; I don’t have the source in
      front of me, but we’ve read it as well. Can you give us a sense of who those individuals are, as was asked before?


      And what specifically — you’ve given a tough message to the social platforms that they should do more — the social
      media platforms. What, from this podium, is the message to those individuals — the 12 of them — who are responsible



                                                                                                             EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 13 of 31
      for 65 percent of the misinformation that’s out there?


      MS. PSAKI: The message is the same message as it is to every person out there who has a platform, whether that is an
      elected official or that is a person who is a civic leader: The vaccines are safe. They’re effective. If people take them,
      they will save their life, in many cases.


      And so our message to everyone who is sharing misinformation is that your — the steps you’re taking are irresponsible,
      they could lead to people’s — people getting very sick, and people ultimately losing their lives. Why don’t we all
      participate in a process that will help provide accurate information out there?


      Q    Has the White House participated in any direct contact with these individuals, given the impact they’re having,
      through any avenue to try to say, “Knock it off”?


      MS. PSAKI: No. And I’m happy to get you guys the — the data on where we got that information —


      Q    It’s public.


      MS. PSAKI: Yeah, this a publicly available data — we’ll get you the citation, is what I mean.


      Q    Let me ask you, if I can, then about some of the other numbers as they relate to COVID. Right now, obviously, due to
      the Delta variant, COVID cases are up sharply right now. Testing is down right now. How concerned is the White House
      that this variant, COVID, in general, is much more widespread than we’re aware of publicly at this time?


      MS. PSAKI: You know, it’s a great question. I don’t want to speak out of turn here, because it’s really a question for the
      health and medical experts on how they’re tracking it and how concerned they are.


      We certainly know, on transmissibility — and based on the CDC data — that the Delta variant is the — is impacting the
      majority of people who are getting sick with COVID now. We also know that 99.5 percent of people who are in the
      hospital are people who are unvaccinated, and people who are dying of COVID — unvaccinated. The data is very clear.


      As Dr. Walensky said on an earlier — an earlier briefing today, this is really becoming a pandemic of the unvaccinated,
      and that means getting vaccinated, you can save yourself.


      Q    Is there anything that the White House is doing differently? We saw the President, proudly, in Philadelphia, shaking
      hands with a lot of folks when he was there for his voting rights speech earlier this week. We saw something similar last
      week when he was in Illinois.


                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 14 of 31

      Given the reporting about some breakthrough cases right now, are there any things that the White House is doing
      differently as it relates to your own staffing or the President’s handling of his, sort of, activities due to those new
      numbers?


      MS. PSAKI: No, we are vaccinated. The President is vaccinated. You are all vaccinated.


      Q    Okay, so breakthrough cases are not something that you — that you or Americans —


      MS. PSAKI: We get test- —


      Q    — should worry about?


      MS. PSAKI: We still have a testing protocol and process in place for White House staff. So that — that has continued.


      Q    And for those individuals that he would be shaking hands with, there’s not any — basically, shaking hands is good if
      you’re vaccinated?


      MS. PSAKI: We have — we abide by public health guidelines as it relates to the President’s engagements. And if public
      health guidelines changed, which I’m not predicting, we would continue to abide by them.


      Go ahead.


      Q    Voting rights, Jen? Voting rights?


      MS. PSAKI: I’ll come to you next, April.


      Q    Thank you, Jen. Just a question on the meeting that you’re having with the housing industry —


      MS. PSAKI: Yeah.


      Q    — today at the White House. How concerned is the White House about the supply shortage in the industry leading to
      inflationary pressures? Is that a serious concern? Is that why this meeting is being held?


      MS. PSAKI: The — the meeting is being held as part of our effort to connect suppliers who have said, in the past, to our
      economic experts, they don’t always have the opportunity to talk to one another.



                                                                                                                 EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 15 of 31

      We know for — because of the pandemic, there have been supply shortages in areas that have led to a reduction of new
      building and construction, which has led to also an increase in housing prices, because there are just — certainly just not
      enough houses on the market.


      So that’s what it’s related to, is an opportunity to discuss with them, bring them all together in a room. And it’s part of our
      multifaceted effort to address issues in the supply chain.


      Q    And one on Cuba. The President did say yesterday that the United States is trying to reinstate Internet access —


      MS. PSAKI: Yeah.


      Q    — for Cubans. And I was wondering if — if the White House or the administration has reached out to U.S. tech
      companies — I mean the Googles of the world — to help with that effort.


      MS. PSAKI: So it would really be led — that effort would really be led by the State Department and other appropriate
      entities within the federal government.


      As the President noted yesterday, returning Internet access to Cuba would certainly be something we’d love to be a part
      of. It is — we’re looking at what our capacities and what our tools are we have. In terms of more specific — the
      specifics, the State Department would be the best entity to talk to about it.


      Q    Jen, you said I was next.


      MS. PSAKI: Go ahead. Oh, sorry, April. Go ahead. And then I’ll come to you.


      Q    On voting rights —


      MS. PSAKI: Yeah.


      Q    On Tuesday, President Biden said — he called for activists to act on the issue of voting rights. What did he mean by
      that? Is that to escalate it higher to Republicans so that they can change their minds and maybe stop using the filibuster?


      And also, what does he think about what happened yesterday with the arrest of the congresswoman and nine other Black
      women who peacefully walked through the Senate halls in the Hart building, chanting and singing and were arrested —
      not taken to a holding cell — holding area, but taken to a jail cell?



                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 16 of 31
      MS. PSAKI: Well, April, first, he — what he meant by speaking out or having your voice heard, or the range of ways he
      said it, is that in order to make change happen in Washington, often you need to create a grassroots movement that’s led by
      the American people. And it’s not just about whether we can — whether the minds of 10 Republicans can be changed
      directly by a phone call from a President. It often requires activism, engagement of vocal opposition or — or excitement
      from — from members of the public.


      That’s going to take a lot of different forms — right? — and formats. It can take letter writing, phone calling. There’s
      peaceful protesting. There are a range of mechanisms for that. And certainly, our country, even in recent years, has a
      great history of that.


      And these — these members who were — some of them were members, I should say —


      Q    One member.


      MS. PSAKI: One member who was arrested yesterday — they were peacefully protesting. I would note that our support
      for the right to peacefully protest and to voice support for moving forward on voting rights is exemplified by the fact that
      the Vice President is currently meeting right now with a number of members — they’re here, a number of them are at the
      White House discussing exactly this issue, because we want to be standing by their side in this effort.


      Q    So the — some of the civil rights leaders are here, as you said. But last week, when the civil rights leaders were here,
      they said, “This is a summer of action.” They’re expecting more protests. Reverend Barber says he’s going to have a
      bunch of women out on Monday. There’s going to be more protests on Wednesday. More arrests — they’re anticipating
      arrest to bring more attention to this. Does the White House support that civil disobedience for arrests?


      MS. PSAKI: We support the right to peacefully protest. We support people having their voices heard. And certainly,
      there are a few issues that are more fundamental to our rights in this country than the right to vote.


      Go ahead.


      Q    So, thank you —


      Q    For Africa, please.


      MS. PSAKI: I’ll go to you right next, if that’s okay. Go ahead.




                                                                                                                EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 17 of 31
      Q    Just a clarifying question —


      MS. PSAKI: Sure.


      Q    — and then a follow-up on Afghanistan.


      MS. PSAKI: Yeah.


      Q    Yesterday, you said that 10,000 SIV applicants — or, excuse me, 20,000 Afghans have applied and that about half of
      that have completed necessary paperwork to move forward in the process. Just what’s “move forward in the process”?
      Does that mean 10,000 SIV applicants will be evacuated?


      MS. PSAKI: No, that’s not what it means. It just means that they’re in a later stage of the process.


      Q    Right.


      MS. PSAKI: So, it just — it — just giving an update kind of on the (inaudible). And as I said yesterday, that doesn’t
      include family members; that includes individual interpreters or translators. So it just means they’re farther forward in the
      process.


      There’s another step in the process, which is security vetting, which would need to be completed before any individual is
      relocated to a base in the United States. Individuals could be relocated to third countries before that process is completed.
       So it was just an update kind of on where people stand in the process.


      Q    And then just to take a step back, too — why did the administration wait until June 24th to commit to the evacuation?
      Why not have this be one of the early steps, right when the President announced this in April, I believe, while American
      troops were still on the ground? I mean, announcing this just days before the combat mission is essentially over would
      seem to complicate the mission.


      MS. PSAKI: Well, I would say, first, there’s always ongoing discussions, both with our partners in the region and others,
      before an announcement is made. And sometimes it requires a process to get to the point where you are making an
      announcement about the relocation of thousands of individuals out of a country.


      Second, I would say: We’ve also committed to not only relocating these individuals in advance of our men and wo- —
      servicemen and women coming out of Afghanistan. We have quite a capable Department of Defense and diplomatic
      apparatus in Afghanistan and around the world to implement this.


                                                                                                              EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 18 of 31

      But we’ve also committed to continuing this process from there and having a diplomatic presence on the ground from
      there. So, this is not a process that will end, but this is a process that we announced at a time when a final decision was
      made, based on a range of factors internally.


      Q    And have third countries outside of U.S. territories given the U.S. commitment — the administration commitment that
      they will house SIV applicants while they’re still having their applications processed?


      MS. PSAKI: We’re having a range of discussions, as you know. When we’re at the point where we have final
      agreements, and we don’t — and we’re — we’re confident that it won’t impact the security of individuals who are being
      relocated, we’ll share all of that information with you as well.


      Q    But there’s no commitments as of today?


      MS. PSAKI: I don’t have any updates to provide to you today.


      Q    Jen —


      MS. PSAKI: Oh, I’m sorry. Go ahead.


      Q    Yes. What can Africa expect from this administration in terms of its engagement in helping solving some problems
      that we are having right now? For example, Angola is fighting corruption. And also, can we expect some revision in the
      sanctions in Zimbabwe?


      MS. PSAKI: I don’t have any update for you on considerations around sanctions. I’d point you to the Department of
      Treasury or the Department of State on that.


      We, of course, will remain deeply engaged with our African partners on a range of issues — whether it’s corruption, or
      facing and fighting the COVID pandemic, or economic opportunity and development.


      And I would note that we have a number of leaders high up in the government, including our U.N. ambassador, Linda
      Thomas-Greenfield, who has spent quite a bit of time of working with leaders in the region and playing a front-and-center
      role for the United States government. But in terms of specifics on Zimbabwe or Angola, I would point you to the State
      Department.


      Q    Regarding misinformation, do you have any data that shows that children have been affected by misinformation? And


                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 19 of 31
      how do you see if we should educate children about these issues? Because I’m working on a show that will inform little
      kids about many different things, and I’m also concerned about misinformation. So, in your research about
      misinformation, is there any misinformation affecting children as well?


      MS. PSAKI: That’s a really interesting question. I don’t have any data at my fingertips. I will reiterate that, of course,
      children are not eligible — under the age of 12 — yet for vaccines in the United States. And health — and health infor- —
      or decisions about the health of children — as a parent myself — would obviously be made by the parents in — in
      coordination with doctors.


      But I would say there’s no question that when there’s information — the example I gave earlier about the impact on
      fertility of — which is inaccurate and false; which is still traveling around the Internet. If you’re a parent, that would give
      you pause, if you think that is accurate information, about your child and about your child getting vaccinated.


      So that’s an example. I don’t have data, but just an example that could be applicable.


      Go ahead.


      Q    Yeah, thank you, Jen. I had a question about the direct funding to states and cities from the American Rescue Plan —


      MS. PSAKI: Sure.


      Q    — the $350 mil- — billion. I was talking to the Treasury Department; about $200 billion has gone out, and several
      cities and states have been quick to allocate that money. But there’s other mayors and governors who I’ve talked to who
      have spent very little of that funding so far — in some cases, none of it — either because of battles with their state
      legislatures over the funds, their late budget cycles, lengthy public input processes, or they’re simply doing better than
      expected, revenue wise, and so there hasn’t been a sense of urgency for them.


      And so, my questions are: You know, does it concern the White House that some places haven’t gotten their money out
      quicker? And does the White House have a message to governors and mayors that don’t have any plans yet to spend their
      funds? And finally, does that signal — the situation I described of not — of some folks not spending their money quickly
      — does that signal that the money wasn’t urgently needed?


      MS. PSAKI: Well, I would say, first, the — in the — ensuring that states and local governments had the funding they
      needed to keep employees on the job, to keep cops on the beat, to rehire them, in many cases, was a priority when we were
      negotiating the American Rescue Plan for a range of elected officials, including mayors and governors across the country,
      for good reason.


                                                                                                                EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 20 of 31


      It sounds like there’s some different case-by-case scenarios that have made it more challenging in certain governments and
      localities. We have an entire team here and at the Treasury Department that works closely with them. It may be most
      constructive for you to talk directly to them — either Gene Sperling or Jacob Leibenluft — about different issues that are
      having — happening in different cities or states.


      Q    But you have confidence that money is being well spent and that, you know, they’re going to get it out to address what
      you identified as a problem for cities and states?


      MS. PSAKI: Absolutely. And there is, of course, a range of options that cities and localities have for using the funding.
      And we wanted to provide that flexibility on purpose because one city or town or state does not fit all. One size doesn’t fit
      all, I should say, for cities, towns, and localities. That was important — that flexibility.


      There are still restrictions on how it can be used and how it’s implemented. We, obviously, also — which is not what
      you’re asking, but I’m just going to reiterate —


      Q    Yeah.


      MS. PSAKI: — take waste, fraud, and abuse incredibly seriously. The President is “Sheriff Joe” in his heart and forever.
      So that’s something we watch, but I would — I would say it might be constructive for you to talk to them directly about
      the implementation piece, and I’m happy to connect you directly.


      Q    Thanks, Jen. Jen, vaccination rates are actually going up in the five states that have the highest —


      MS. PSAKI: Yeah.


      Q    — case rates right now. What does the White House think is driving that? And what is being done there that the
      administration could apply to other hotspots?


      MS. PSAKI: Yeah. Karen — and I know this was announced on our COVID briefing, for those of you who were not on
      it — in the past week, the five states with the highest case rates — Arkansas, Florida, Louisiana, Missouri, and Nevada —
      had a significantly higher rate of people getting newly vaccinated compared to the national average, which we obviously
      see is a good sign. And in the last 10 days, 5 million shots have been administered and millions got their first shots.


      It’s hard to pinpoint one particular piece. But what I would say is that we’re continuing to work to apply the lessons we’ve
      learned over the last few months. The biggest issue far and away is access, and that means something different in different


                                                                                                              EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 21 of 31
      communities.


      In some communities, it is ensuring that people know that they can take time off of work — because of the kind of jobs
      they’re working. In some communities, it is meeting people where they are: in places of worship; mobile clinics, which is
      something we’re doing a lot in rural communities; walk-up pharmacy appointments; at their workplace or in schools.


      We are also continuing to fund, support trusted messengers because we have seen, time and time again, that it is more
      effective. And many of you have covered political campaigns; this is not a surprise to most people who have covered a ca-
      — political campaigns. Trusted messengers are people in communities — they are neighbors, they are civic leaders, they
      are clergy. They’re not always the President of the Uni- — sometimes it is, but — and they are medical experts.


      And so, we are continuing to support those efforts. We think that all of those have been effective. There’s still — still
      more work to be done, but certainly, that’s encouraging — those trends that we’ve seen.


      Q    Jen, how concerned are you, though, that things have to get worse in these hotspots before they get better; that fear is
      driving the vaccination rate? How concerning is that to the White House?


      MS. PSAKI: Well, that is not our preference. You know, that is why we have made vaccines so readily available for
      months now. That’s why we have employed these tactics for months now — making vaccines readily available,
      accessible, working with trusted messengers and partners.


      We also, though, have seen — in some communities where local news stations are covering young people, unfortunately,
      who are getting sick — some being put on ventilators. I don’t know — I can’t tell you from data what impact that is
      having, but we are seeing, in areas where there are lower vaccination rates, some — some positive signs over the last
      week. We’ll see if that continues.


      Go ahead.


      Q    Jen, thank you. I have two COVID questions and one voting rights question.


      MS. PSAKI: Okay.


      Q    I’ll try to make it fast. On COVID, you and Dr. Walensky have used this phrase: “the pandemic of the unvaccinated.”
      And I am wondering if any part of that is the administration distancing itself from responsibility for the pandemic, because
      you’ve been trying to get people vaccinated, or if it’s a scare tactic.



                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 22 of 31
      MS. PSAKI: Well, I would say, first, the data speaks for itself, which 99.5 percent of people who are in hospitals because
      of COVID are unvaccinated. What it is our responsibility to do is provide accurate public health information to the
      public. It is also our responsibility to stay at it and continue to communicate, to fund programs, to support trusted
      messengers, to get out into local communities, to use what we see as creative partnerships, to meet people where they are.


      We haven’t stopped that. We haven’t halted it. We haven’t even slowed it down. But certainly, from the public health
      experts, et cetera — and I repeated what Dr. Walensky said, because she is, of course, a doctor and I am not — it is
      important for people to understand that the vaccine is safe. It will keep — it will protect them. And it is as simple as that
      sometimes.


      Q    On Olivia Rodrigo, was this sort of a one-off thing? I know that you had worked with other celebrities before and you
      announced the NASCAR thing, but is there more work with young celebrities or country stars or anything else that’s
      coming? Or was that more of — part of the month of action that’s behind us?


      MS. PSAKI: Wouldn’t it be great if this was the cue for like Blake Shelton and Gwen Stefani to come out — (laughter)
      — from — that would be awesome. I wish that was happening today.


      It is — it is a part of an ongoing effort. And we want to partner with trusted voices and individuals in communities —
      many of whom you will never have heard of, and they may have five Twitter followers — if they’re on Twitter, which
      they probably are not if they’re not on the coast and not liberal. (Laughter.)


      But we will also use — we’ll also work with celebrities.


      Q    Slipped that one in, didn’t you?


      MS. PSAKI: And we will work — we will also work with individuals like Olivia Rodrigo. I know I said this the other
      day, but obviously she’s a very well-known pop star. She’s 18 years old. She doesn’t have to use her time to do this. She
      is speaking to a broad swath of an audience that I bet you is not watching the White House briefing and is probably not
      watching the President of the United States. And we recognize that we need to meet people where they are, including as
      we use partnerships and medi- — and engage with media as well.


      Go ahead.


      Q    And I’m very sorry to have one more. But on voting rights, you know, the President, on Tuesday, called on Congress
      to pass federal voting legislation. He spoke about the urgency of it. The question is: What comes next? Is he going to



                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 23 of 31
      travel around the country and make this case? Is he going to go up to the Hill and have meetings specifically about voting
      rights? I know that he has talked about, you know, activist need to build the grassroots. But some activists are sort of
      pushing back on that idea, saying like, “We can’t always be the ones that are asked to do the work.”


      MS. PSAKI: He’s not saying to do it alone. He’s saying, “I will be with you.” But he’s also saying that grassroots
      activism is what is going to move and change the country for the better. That’s always been the case throughout history.
      In terms of what he will say and do, I don’t have any scheduling announcements for you at this point in time, but he has
      said this would be a cause of his presidency. That means he will use his time, use the plat- — his platform to make sure
      he’s speaking about elevating it, engaging in it.


      And, as you know, the Vice President — this will be a top priority for her. She will be front and center for the
      administration on this issue moving forward.


      Go ahead.


      Q    Thanks, Jen. Just given the Wednesday timeline that Senator Schumer has laid out, what will the President be doing
      over the weekend to help things move along? Will he be making calls all weekend? And then what’s his response as well
      to Republicans who are concerned that tougher enforcement in the IRS won’t be enough to generate enough revenue?


      MS. PSAKI: Well, first, I would say: The President has proposed a number of ways to pay for these proposals that have
      — have been out there in the public and has been a part of these ongoing discussions, which are continuing. And those
      proposals — he has a number of proposals out there that would more than cover the cost of this — of this infrastructure
      agreement that do not violate what the Republicans have said is their red line in this case, which is the 2017 tax cuts,
      regardless of his point of view on that; we’ll take that on in the Build Back Better reconciliation package.


      In terms of what he will be doing, the President is ready, willing, able, looking forward to playing any constructive role he
      can play in getting these pieces of legislation across the finish line. Will that mean phone calls? Sure. Will it mean
      bringing more people to the White House? It probably will. But I don’t have anything to, kind of, lay out for you here.


      Q    And separately, has the intelligence community attributed the Kaseya ransomware attack to the Russian government?
      And has it been concluded that the RNC was indeed hacked?


      MS. PSAKI: Well, first, I would say: The RNC put out a statement, when that news came out, saying it was a third party
      that had their information accessed, not the RNC — a vendor of the RNC’s. I’m not aware of the information there
      changing. I would point you to them on that. The FBI is, of course, doing an investigation and in touch with them. I
      don’t think they’ve put out any new information since then.


                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 24 of 31


      In terms of the Kaseya attack, we have pointed to the fact that REvil has — many cyber experts have — have attributed —
      have assessed their engagement here. We have not attributed the Russian government’s involvement in this case. It’s an
      ongoing — an ongoing review, but we have not — we don’t have any new information on that front.


      Q    Jen —


      Go ahead.


      Q    Hi, Jen. I’m curious if the uptick in the Delta variant, if that is playing any part in where the President is leaning in
      terms of extending that federal mask policy on public transportation? I know it’s set to expire in September. Is he leaning
      towards extending that even more? We’re seeing some health officials say that they want to extend it even now.


      MS. PSAKI: Well, he’s going to lean into the advice of his health and medical experts and teams on any steps that need to
      be taken to keep the American people safe. Given we’re talking about September, I know that feels like a short period of
      time away. It is actually some time away. But he’ll continue to receive updates from them on a range of issues as it
      relates to COVID. I’m sure they’ll discuss this and their views.


      Q    And on that same note, he said yesterday that he’s going to take into consideration some factors before he talks about
      what will happen with the European travel ban. Is that going to play a part into that with the Delta variant coming up?


      MS. PSAKI: Well, as it relates to the travel ban, we certainly know we’ve made important progress in the pandemic.
      We’ll continue to put public health first.


      The President — all decisions about reopening international travel will be guided by our public health and medical
      experts. There are ongoing working groups that are having these discussions to keep open lines of communication. He
      will be receiving an update soon, I believe — if not today, then in the coming days — on where things stand.


      But we must be vigilant, particularly about the spread of variants. We’ll reopen when health and medical experts expect it
      is safe to do so.


      Go ahead.


      Q    Thanks, Jen. Does the President plan to reappoint the Fed Chairman to another term?


      MS. PSAKI: I have no announcements or pronouncements on the Federal Reserve Chair or any other personnel to convey


                                                                                                                 EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 25 of 31
      to you today.


      Q    Is there a timeline for that decision?


      MS. PSAKI: I don’t have a timeline to project. I know that there’s a timeline for when the — when his — his service is
      — will need to be reviewed or determined.


      Q    Can I do a quick follow-up on that?


      MS. PSAKI: Go ahead. Let me just get around. Let me just get around. Let me just get around.


      Go ahead.


      Q    I had a question about the Belarus, if I may —


      MS. PSAKI: Sure.


      Q    The Belarusian opposition leader, Sviatlana Tsikhanouskaya, will be in Washington next week. And she said she
      would meet high-ranking officials. I was wondering whether you have details about that.


      MS. PSAKI: I don’t with me. Let us get it to you after the briefing. Members of the national security team or the State
      Department — was she more specific — or just people from the U.S. government?


      Q    She just said “high-ranking officials.”


      MS. PSAKI: Okay. Let us get you more information after the briefing.


      Reese, who is our special guest from — tell us where you’re from.


      Q    Oklahoma.


      MS. PSAKI: Who’s not been — have you been here before?


      Q    I’ve never been here before.


      MS. PSAKI: Okay.



                                                                                                           EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 26 of 31

      Q    Dun-dun-dun. (Laughter.)


      MS. PSAKI: Welcome.


      Q    Thank you. So I — my question is really just about what we kind of touched on — the vaccination rates in like rural
      country — rural counties. Especially in Oklahoma, we’re seeing a significant rise in COVID cases. Is there any specific
      plans that the administration has to help increase vaccination rates in these rural counties that — really, these people don’t
      have any intentions of even getting the vaccine?


      MS. PSAKI: Well, we’ve talked about this a little bit. But what we’re doing in rural communities is employing a number
      of the tactics that we’ve seen work around the country. So, we also — we know access is a huge issue in rural
      communities, because people may not le- — live near a pharmacy. They may not know, still, where to get a vaccine. We
      certainly understand that.


      So, part of what we’re trying to do is deploy and make sure we’re expediting our deployment of mobile vaccine units to
      rural communities to bring the vaccine to people where they are and where they live to make it as easy as possible. And
      so, this work is going to continue person to person, community to community.


      We’re also working with a range of trusted part- — partners, locally, you may — people may not have heard of — those
      are also very important trusted voices — but also groups like the National Rural Health Association to make sure that
      we’re deploying effective tactics that they think will work to get vaccines out to communities and meet people where they
      are. We’ve talked about it a little bit here.


      And obviously, these states have a combination of rural and city communities, but there are states — states like Arkansas,
      Louisiana, Missouri — where there are large, rural communities where we have seen an uptick, which is a po- — in terms
      of vacci- — getting vaccinated, higher than the na- — national average. That’s a positive sign.


      We’ll look at that and apply those tactics other places — in Oklahoma — to make sure we’re continuing to go community
      by community to meet people where they are.


      Go ahead.


      Q    And following up on that: I know the administration has said they’re not interested in any sort of federal mandate. Do
      you encourage, though, employers to require the vaccine for their employees? Or state and local — I know there’s a little
      bit of discussion about local governments. Is the White House encouraging others to require the vaccine of their


                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 27 of 31
      employees or their residents?


      MS. PSAKI: We know that some employers, hospitals, health systems, colleges, universities, local leaders have chosen to
      take this step. And we expect others to do so as well. But our role we’re playing from here is continuing to go community
      by community, person to person, making sure we are meeting people where they are to get the vaccine out.


      We believe that local communities, entities, organizations are going to make decisions about what they need to do to keep
      their community safe.


      Q    And what about for federal workers or members of the military?


      MS. PSAKI: I don’t have anything new to report on that.


      Go ahead.


      Q    Question. The Justice Department Inspector General’s report on the FBI handling the Nassar case — that’s the latest
      embarrassment in a string of embarrassments for the FBI this summer. Does the President have complete confidence in
      Christopher Wray? And what is the administration’s message to people who see this bungling and want to know if the
      FBI is up to task with ransomware, domestic terrorism, and other threats?


      MS. PSAKI: Well, first, I would — I would point you all to the expansive statement that was put out by the FBI in
      response to the Inspector General’s report. Second, yes, he has confidence in Christopher Wray. Third, as it relates to
      ransomware, this is an across-government interagency effort, one that we have not seen done in the past.


      I gave a little bit of an update in a readout of it yesterday, where we’re tapping into all of the resources and expertise
      across the federal government. The FBI has been a key partner in that, as have another — number of entities in our
      national security team who can play a role in fighting against ransomware.


      Go ahead.


      Q    (Inaudible.)


      MS. PSAKI: Oh, go ahead.


      Q    So —




                                                                                                                 EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 28 of 31
      MS. PSAKI: And then we’ll go — oh, I’m sorry. Go ahead. We’ll go to you in the back.


      Q    Thanks.


      MS. PSAKI: Go ahead. Go ahead. Sorry.


      Q    Okay. So, you haven’t talked about APEC. This was a —


      MS. PSAKI: Yeah.


      Q    — conversation that the President had this morning.


      MS. PSAKI: No one has asked about it. Now is the moment. (Laughter.)


      Q    I’m asking right now. And so there seems to be a convergence between President Biden, President Xi, and also
      President Putin in terms of making and sharing and distributing vaccines.


      My question is the mechanism of it. We know that APEC supports the TRIPS waiver, as does President Biden. Was there
      pressure from APEC member countries to have the U.S. put more diplomatic pressures on WTO countries to pass the
      patent waivers?


      MS. PSAKI: Well, first, I would say the President’s view continues to be exactly as you laid it out there. This is a long-
      going — ongoing process. And Ambassador Tai is our lead representative in these discussions and negotiations. The
      APEC summit, for any of you who watched parts of it, was virtual and was individuals delivering sets of remarks.


      It wasn’t an interactive opportunity, I would say, and President Xi actually delivered prerecorded remarks, so he wasn’t
      even there participating in person.


      Q    And just to follow up on the health misinformation —


      MS. PSAKI: Or on virtually live, I should say. Yes.


      Q    Following up on the health misinformation, do you consider claims by some in the conservative circles that ivermectin
      — am I pronouncing that right? — as a promising treatment for COVID as misinformation? I know that the FDA has
      weighed in on this — I believe in March — but I just wanted the administration’s latest position on the drug.




                                                                                                             EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 29 of 31
      MS. PSAKI: Information that’s inaccurate we consider misinformation. So I don’t think it’s more complicated than that.


      Go ahead.


      Q    (Cross-talk.)


      MS. PSAKI: Go — oh, oh. Let Ebony go.


      Q    (Cross-talk.)


      Q    Did you all delay the departure?


      Q    (Cross-talk.)


      MS. PSAKI: Did we what?


      Q    Have you all delayed the departure?


      Q    Yeah, we were supposed to gather at 2:10, but I was told hard out at 2:15.


      Q    Yeah, we were supposed to gather. I’m just making sure that —


      MS. PSAKI: Oh, okay.


      Q    Yeah.


      MS. PSAKI: Brian, thank you. You get an internship or something, I don’t know.


      We — we have four more minutes left. So we’ll get to as many as we can.


      Q    (Cross-talk.)


      MS. PSAKI: Go ahead, Ebony. Go ahead. And then we’ll go —


      Q    (Cross-talk.)


      Q    The women that are meeting with the Vice President today, most of which have basically said that they want the


                                                                                                          EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 30 of 31
      President to really talk about the filibuster — removing it or reforming the filibuster. And so, with each of the meetings
      that they’re having, still coming out wondering, what is the hope that’s going to happen? Because just about every single
      woman that is in that room has spoken about it. That’s my first — my first question.


      And even though you also said that there isn’t a plan right now for the President to go to Arizona or to go to other states,
      why isn’t there, right now, that kind of plan? Because they have come out and said that they put — the administration has
      put a lot on them, but they’re waiting to see something back.


      MS. PSAKI: Well, I’ve laid out for you what we know about our schedule, which is through next Wednesday. So it
      doesn’t mean that he’s not going to go out in the country and talk about a range of important priorities in the future. And I
      don’t want you to take it that way. That was not what I was implying.


      But we’re — we’re about — we have about four days out here, in terms of our scheduling, that I can provide to all of you.


      As it relates to the women who are in this room, let’s see; maybe they’ll go to the stakeout and they’ll talk about their
      meeting and their engagement. And the message that the President is sending, the Vice President is sending is that we’re
      absolutely committed to getting the For the People Act signed into law; that we’re committed to advocating for, to
      elevating voting rights — is an important issue for people across this country. And I think our actions clearly exemplify
      that.


      Go ahead.


      Q    Quickly, a clarifying question —


      MS. PSAKI: Yeah.


      Q    — on how you identify this misinformation. I’m wondering if you could tell us specifically how the administration
      identifies what is misinformation and how you flag it to Facebook? That’s one.


      Two is: How many times had the administration flagged this kind of information?


      And then three, how long has this been going?


      And then, finally, I know that you are deadly serious about this conversation. You talked about how this is life and death.
      But are there any types of safeguards that the administration is putting in place to make certain that they do not chill free
      speech while they are going after this kind of misinformation?


                                                                                                               EXHIBIT E(iii)
Press Briefing by Press Secretary Jen Psaki, July 16, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-8 Entered on FLSD Docket 08/25/2021 Page 31 of 31


      MS. PSAKI: First of all, to be crystal clear: Any decision about platform usage and who should be on the platform is
      orchestrated and determined by private-sector companies. Facebook is one of them, right? And there are a range of media
      who are — also have their own criteria and rules in place, and they implement them. And that’s their decision to do. That
      is not the federal government doing that.


      It is life and death. It is a public health issue in the country. That’s why the Surgeon General was here talking about it
      yesterday.


      There are trends, we can see, any — you can all probably see on Facebook and other social media platforms. And so what
      we raise are issues like: there is a lot of information out there about — about the false claim that COVID-19 causes
      infertility. Everyone in this room knows that’s factually inaccurate. We raised for them, in our direct channels — of
      which every administration has always had with every social media platform — that we are seeing this trend. It’s
      troubling. That information is inaccurate.


      Q    But specifically, so you’re not going after — you’re saying these are general areas of misinformation that you should
      take a look at —


      MS. PSAKI: Yeah.


      Q    — and not specific posts.


      MS. PSAKI: Yes, it is also publicly available who the individuals are who have — who have spread most of the
      information. It wasn’t publicly available by the United States government. It’s publicly available information. So that’s
      how it works.


      Q    (Cross-talk.)


      MS. PSAKI: Okay, thank you, everyone. I’ve got to wrap it up. I’m sorry.


      2:17 P.M. EDT




                                                                                                                               EXHIBIT E(iii)
https://www.whitehouse.gov/briefing-room/press-briefings/2021/07/16/press-briefing-by-press-secretary-jen-psaki-july-16-2021/[8/17/2021 11:43:36 AM]
